                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

HERMAN M. HODAPP,                         *
                                          *
                     Plaintiff,           *
vs.                                       *      No. 4:19-cv-00467-SWW
                                          *
                                          *
LIBERTY LIFE INSUANCE                     *
COMPANY OF BOSTON and                     *
NUCOR CORPORATION,                        *
                                          *
                     Defendants.          *

                                      ORDER

      Pursuant to the stipulation of dismissal filed by the plaintiff [doc.#3], Nucor

Corporation is dismissed from this action.



                   IT IS SO ORDERED this 12th day of July 2019.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
